Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 01/06/2022, are accepted and do not introduce new matter. 
Amendments overcome previous drawing objections by removing claimed structure that’s not shown in the drawings.
Previous 112(b) rejections of claims 17 and 21 are overcome. 
Previous 112(b) rejection of claims 13 and 14, has been withdrawn in view of Applicant’s arguments. See response to arguments below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www. uspto.gowpatent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 12-14, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Clarke (U.S. Patent No. 10,233,618) in view of Bowman et al (U.S. 2012/0267497).
	Regarding claim 12, Claim 1 of Clarke discloses all the limitations of claim 1 except for the retainer not specifically claiming a cable.
	However, Bowman teaches a retainer with a cable (320) as a tension member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a cable as a tension member as taught by Bowman to the system of Clarke, the motivation being that cables are known providers of tension and this would offer low cost member to provide tension, which would further maintain the sprayhead of Clarke at a desired position by providing counterbalance to the sprayhead (as disclosed in the abstract of Bowman).
	Regarding claims 13 and 14, claims 3 and 4 of Clarke teach the limitations therein.
	Regarding claim 21, the limitations of claim 7 of Clarke teach the limitations therein.
	Regarding claim 22, the limitations of claim 11 of Clarke implicitly teach the limitations therein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 26 recites the limitation "the bearing assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-17, 21, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Briede (U.S. 2,727,534) in view of Bowman et al (U.S. 2012/0267497) and Krone (U.S. 2,492,049).
Regarding claim 12, Briede discloses a faucet, comprising:
a base (item 2);

a control arm (item 16) comprising a first end (at 17), which is pivotally coupled to the collar about a pivot axis (pivot axis defined at 17), and a second end opposite the first end (at 23 or 70);
a retainer (defined by 68, 70, 36, 16, 18 and 20) that maintains a rotational position of the control arm about the pivot axis (as seen in Fig 1), wherein the retainer comprises:
a bushing assembly (item 20) rotatably connecting the control arm to the collar (pivots on 17); and
a spray head (item 7) configured to emit water and operatively coupled to the second end of the control arm.
However, Briede fails to disclose a cable disposed within the control arm and having a first end, which is retained in the control arm, and a second end, which is rotatably coupled to the bushing assembly; and a flexible hose separate from the control arm and configured to fluidly connect the spray head to the base.
Bowman teaches an articulating arm for an object (see Fig 2); wherein a cable (320) is disposed within a control arm (defined articulated portion 200) and having a first end (upper-right end on Fig 3A), which is retained in the control arm (as seen in Fig 3A), and a second end (lower-left end, opposite to the first end), which is rotatably coupled to a bushing assembly (second end of the cable is coupled to bushing assembly 212 via connection 322, as seen in Fig 3A).

Krone teaches a similar system in the same field of endeavor which has a flexible portion (item C) for articulating the end portion and controlling the faucet end connection (col. 3, lines 4- 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the flexible portion of Krone to the system of Briede, the motivation being that this allows for additional positioning flexibility including additional degrees of freedom for more precise spraying.
Regarding claim 15, Briede, Bowman and Krone teach the faucet of Claim 12, wherein the retainer further comprises a helical spring (part 320 of Bowman), having a first end (right end on Fig 4), which is retained by a stop of the control arm (stop seen in Fig 5, where spring sits), and a second end (left end on Fig 4), wherein the cable extends through the coils of the helical spring from the first end of the helical spring to the second end of the helical spring (as seen in Fig 3A of Bowman, the cable 320 extends through the inside of the coils of spring 320).  
Regarding claim 16, Briede, Bowman and Krone teach the faucet of Claim 15, wherein the first end of the control arm includes a bore (bore seen in Fig 3A of Bowman) extending 
Regarding claim 17, Briede, Bowman and Krone teach the faucet of Claim 16, further comprising a plug (362 of Bowman) disposed within the bore (as seen in Fig 3A), coupled to the first end of the cable, and retaining the second end of the helical spring (as seen in Fig3A).
Regarding claim 21, Briede, Bowman and Krone teach the faucet of Claim 12, wherein the control arm is rotatable relative to the collar about the pivot axis, which extends radially relative to the longitudinal axis (as seen in Fig 3A of Bowman, the control arm rotates about pivot axis at 212, which rotates radially about the longitudinal axis of 212).  
Regarding claim 22, Briede, Bowman and Krone teach the faucet of Claim 12, wherein the collar is rotatably disposed on an upper end of the base (collar 3/8 of Briede is rotatably disposed on the upper end of base 2, as seen in Fig 1).
Regarding claim 24, Briede, Bowman and Krone teach the faucet of Claim 12, wherein the retainer further comprises a helical spring (part 320 of Bowman) disposed within the control arm and acting on the cable so as to place the cable in tension (as seen in Fig 3A of Bowman).
Regarding claim 26, Briede, Bowman and Krone teach the faucet of Claim 12, wherein the retainer further comprises a split ring (defined by 210 of Bowman, as seen in Fig 4 it has the shape of a split ring) disposed between the second end of the cable and a bearing assembly (as seen in Fig 4, the second end of the cable attaches to 210 as well as pins that define a pivot for the arm, i.e. a bearing assembly).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Briede (2,727,534) in view of Bowman et al (U.S. 2012/0267497) and Krone (2,492,049); further in view of Jonte (2013/0320116).
Regarding claim 13, Briede, Bowman and Krone teach the faucet of claim 12. However, they fail to disclose further comprising a spheroidal joint operatively coupling the spray head to the second end of the control arm, wherein the spheroidal joint comprises a ball, which is coupled to one of the spray head and the second end of the control arm, and a socket, which is coupled to the other of the spray head and the second end of the control arm.
Jonte teaches a faucet device wherein a spheroidal joint (seen in Fig 3, located behind the sprayhead) operatively coupling a spray head to an arm (spheroidal joint couples the spray head to an arm that supplies water), wherein the spheroidal joint comprises a ball (as seen in Fig 3 and shown below), which is coupled to one of the spray head and the arm (as shown below, the ball couples the sprayhead to the arm), and a socket (shown below), which is coupled to the other of the spray head and the arm (as shown below, the socket matches with the ball to couple the sprayhead to the arm).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Briede to incorporate the teachings of Jonte to provide the faucet with a socket and ball connection for the sprayhead and the control arm in order to have full rotation capabilities for the sprayhead. This is an advantageous feature for faucets and showerheads, as this allows for directing water around 360 degrees about the sprayhead. 
claim 14, Briede, Bowman, Krone and Jonte teach the faucet of claim 13, wherein at least one of the ball and the socket is magnetic and attracts the other of the ball and the socket through a magnetic force, and wherein the sprayhead is detachably coupled to the control arm through the spheroidal joint (Jonte teaches magnetic attraction between parts of the faucet, see abstract and Pars 0002-0008).

    PNG
    media_image1.png
    578
    612
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 18-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the previous office action, claims 18 and 23 were objected as having allowable subject matter. Now these claims are presented in independent form, thus rendering them allowed. Regarding claim 18, the prior art fails to teach “wherein the bushing assembly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner asserts that the prior art fails to teach the faucet of Claim 12, wherein the second end of the cable is rotatably wound around the bushing assembly.

Response to Arguments
Regarding 112(b) rejection of claims 13-14, of the term “spheroidal”, Examiner concedes to Applicant’s arguments stating that a definition of “spheroidal” can be found in Paragraph 0064. Rejection has been withdrawn. 
Applicant’s arguments with respect to prior art rejections of claim 12 and its dependents have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 01/06/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752